Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13, 35, 39-40, 47-50 are allowed.
The following is a statement of reason for the indication of allowable subject matter: 
Regarding Claim 1, it recites “A method of converting a first set of data associated with a computer aided design (CAD) system polygon meshes and configuration data, the method comprising:
accessing the first set of data, the first set of data defining a data collector associated with a monument of an aircraft cabin interior, the data collector comprising a body defining a 3D object representative of at least a portion of the monument and metadata defining information associated with the 3D object;
converting the body into polygon meshes suitable for rendering by a 3D real-time engine of a configuration platform;
generating, based on an analysis of the metadata, configuration data, the configuration data comprising at least one of a positioning of the monument, a material surface associated with the monument, a material grain direction associated with the monument, lighting associated with the monument, annotations associated with the monument, alternate states associated with the monument and a kinematic sequence associated with the monument; and
compiling the polygon meshes and the configuration data in a data format suitable for representation and behaviours by the 3D real-time engine.” in the context of Claim 1.
Abbasov et al ("Computational modeling of passenger amphibian aircraft Be-200 cabin interior." Advances in Engineering Software 76 (2014): 154-160.), abstract, the paper examines issues regarding computational modeling of multipurpose passenger amphibian aircraft Be-200 cabin interior. Here different concepts of cabin layout are introduced: economy variant; comfortable layout; with coupe-type seating; corporate variant with berths. Objects interior is designed on the basis of ergonomic principles. For cabin computational modeling the 3ds Max graphic system is used. Objects modeling is carried out by means of Spline Extrude, Polygon Extrude methods. In course of scenes shading, the materials assignment is performed at the level of sub-objects. Scenes of realistic rendering of various aircraft cabin layouts are introduced.
Rasmus ("3D Conversion from CAD models to polygon models." (2016)), abstract, the thesis describes the design and implementation of an application that converts CAD models into polygon models. When going from CAD models to 3D polygon models a conversion of the file type has to be performed. XperDI uses these polygon models in their tool, called sales configurator, to create a photo realistic environment to be able to have a look at the end product before it is manufactured. Existing tools are difficult to use and is missing features that is important for the Sales Configurator. The purpose of this thesis is to create a proof of concept application that converts CAD models into 3D polygon models. 
Boggs (US20080062167), abstract, the invention describes a system for providing real-time or near real-time situational awareness for a structure includes a database module for storing structural information associated with the structure. The system includes a situational awareness module for gathering situational awareness information associated with the structure. The system includes a three-dimensional (3-D) rendering module in communication with the database module and the situational awareness module for rendering a 3-D virtual model of the structure utilizing the structural information associated with the structure, and for integrating into the 3-D virtual model the situational awareness information associated with the structure. The system includes a graphical user interface module in communication with the 3-D
rendering module for displaying to a user the 3-D virtual model of the structure integrating the situational awareness information associated with the structure.
The prior arts of record either alone or in combination fails to teach or suggest the above quoted limitation of Claim 1. Therefore, Claim 1 is allowable over prior art.
Claims 2-13, 39-40 depend from Claim 1 with respective additional limitations. Therefore, Claims 2-13, 39-40 are allowable over prior art.
Claim 35 recite similar limitations as discussed above with regard to claim 1. Therefore, claim 35 is allowable over prior art.
Claim 47 recite similar limitations as discussed above with regard to claim 1. Therefore, claim 47 is allowable over prior art.
Claims 48-50 depend from Claim 47 with respective additional limitations. Therefore, Claims 48-50 are allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Xin Sheng/           Primary Examiner, Art Unit 2611